PER CURIAM.
The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.2d 1236 (Fla.2004). The petitioner is warned that any future collateral attacks on the judgment and sentence in Alachua County Circuit Court case number 01-2002-CF-002089A may result in sanctions, including but not limited to referral for disciplinary action, a prohibition on future pro se filings, or both. See Fla. Stat. § 944.279(1); State v. Spencer, 751 So.2d 47 (Fla.1999).
MARSTILLER, RAY, and SWANSON, JJ., concur.